          Case 1:19-cv-08120-RA Document 38 Filed 05/20/20 Page 1 of 2
                                                              USDC-SDNY
                                                              DOCUMENT
                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                  DOC#:
SOUTHERN DISTRICT OF NEW YORK                                 DATE FILED: 5/20/2020

TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND,
ANNUITY FUND, APPRENTICESHIP,
JOURNEYMAN RETRAINING,
EDUCATIONAL AND INDUSTRY FUND;
TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
RELIEF AND CHARITY FUND; THE NEW                                 19-CV-8120 (RA)
YORK CITY AND VICINITY
                                                                      ORDER
CARPENTERS LABOR-MANAGEMENT
CORPORATION,

                           Plaintiffs,

                      v.

DUNCAN PARTNERS, LLC; TRAVELERS
CASUALTY & SURETY COMPANY OF
AMERICA,
                  Defendants.

RONNIE ABRAMS, United States District Judge:

       In light of the voluntary dismissal of this action against Defendant Travelers Casualty &

Surety Company of America and the pending motion for default judgment against Defendant

Duncan Partners, LLC (“Duncan Partners”), the post-discovery conference scheduled for May

29, 2020 is adjourned sine die.

       On April 25, 2020, the Clerk of Court entered a certificate of default against Duncan

Partners and on May 15, 2020, Plaintiffs moved for default judgment against Duncan Partners.

Dkt. 27, 30. Upon consideration of these documents and the supporting declarations from

William Davidian, George Pahhas, and Nicole Marimon, it is hereby:

               ORDERED that Plaintiffs shall serve a copy of the motion for default judgment,

any supporting papers, and this Order by June 1, 2020 on Duncan Partners by the methods
           Case 1:19-cv-08120-RA Document 38 Filed 05/20/20 Page 2 of 2



 described in Rule 4 of the Federal Rules of Civil Procedure. Plaintiffs shall file proof of service

 of these documents with the Court.

                IT IS FURTHER ORDERED that answering papers, if any, should be served

 upon Plaintiffs by June 19, 2020.

                In light of the COVID-19 crisis, the Court will not have a show cause hearing and

 will instead resolve this matter on the papers. If Duncan Partners fails to respond by June 19,

 2020 or fails to request an extension to do so, judgment will be entered for Plaintiffs.

 SO ORDERED.

Dated:    May 20, 2020
          New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
